    Case 4:19-cv-01106 Document 51 Filed on 10/18/19 in TXSD Page 1 of 9




       IN THE UNITED STATES DISTRICT COURT FOR THE
      SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

PATRICK HENRY MURPHY, JR.,                     §
Plaintiff,                                     §
                                               §
v.                                             §
                                               §
BRYAN COLLIER, Executive Director,             §
Texas Department of Criminal Justice,          §
Huntsville, Texas                              §
                                               § Civil No.4:19-cv-01106
LORIE DAVIS, Director, Texas Department § ***CAPITAL CASE***
of Criminal Justice, Correctional Institutions §
Division, Huntsville, Texas                    §
                                               §
BILLY LEWIS, Warden, Texas Department §
of Criminal Justice, Huntsville Unit,          §
Huntsville, Texas                              §
                                               §
Defendants.                                    §


                Briefing Related to Jurisdiction
          Pursuant to the Court’s October 7, 2019 Order

     On October 7, 2019, the Court ordered the parties to brief what

effect the pendency of Murphy’s petition for writ of certiorari has on the

matters before this Court. ECF No. 45. Counsel now files this briefing


                                     1
    Case 4:19-cv-01106 Document 51 Filed on 10/18/19 in TXSD Page 2 of 9




pursuant to the Court’s Order.

     After initially seeking relief administratively from the Texas

Department of Criminal Justice, and thereafter from the Texas Court of

Criminal Appeals, Counsel filed Murphy’s original federal Complaint

and a motion for stay of execution in the U.S. District Court on March

26, 2019. ECF Nos. 1, 3. Judge Lake entered an order that same day

denying Murphy’s motion for stay of execution. ECF No. 9 at 11. Judge

Lake’s order was based solely on his finding that Murphy should have

filed his Complaint earlier. Id. As Judge Lake’s order makes clear, his

decision addressed only the motion for stay; he did not address the

substance of Murphy’s Complaint. Id. Accordingly, in Murphy’s notice of

appeal, Counsel notified the United States Court of Appeals for the

Fifth Circuit that Murphy’s appeal would be about this Court’s decision

that he was not entitled to a stay of execution based on the question of

timing. ECF No. 11. Because Judge Lake did not decide the merits of

the claims raised in Murphy’s Complaint, there was no final judgment


                                     2
     Case 4:19-cv-01106 Document 51 Filed on 10/18/19 in TXSD Page 3 of 9




respecting those merits, and the court of appeals would therefore not

have had jurisdiction to address the merits of Murphy’s claims.1

       And indeed, the Fifth Circuit did not purport to address the

merits. Murphy’s brief filed in the court of appeals argued only that he

was entitled to have his execution stayed, and that brief explained

Judge Lake had been mistaken as to the timing question. To be sure,

because one of the requirements for granting a stay of execution

pursuant to the filing of a section 1983 complaint is demonstrating

there is a substantial likelihood the Plaintiff will prevail on the merits,

Sells v. Livingston, 750 F.3d 478, 480-81 (5th Cir. 2014), Counsel asked

the court of appeals to find there was a substantial likelihood Murphy


       1
          Murphy’s motion for a stay of execution was “the functional equivalent of a motion to
temporarily restrain or preliminary enjoin his execution.” Gardner v. Garner, 383 F. App’x 722,
724 (10th Cir. 2010). As such, the court of appeals had jurisdiction pursuant to 28 U.S.C. §
1292(a)(1) over the district court’s order even though that order was not a final order on
Murphy’s Complaint. Janvey v. Alguire, 647 F.3d 585, 591 (5th Cir. 2011); see also Sells v.
Livingston, 750 F.3d 478, 480 (5th Cir. 2014); Respondents’ Brief in Opposition at 20, Murphy
v. Collier, No. 18-9832 (U.S. Sept. 27, 2019), available at
https://www.supremecourt.gov/DocketPDF/18/18-
9832/117370/20190927175007958_Murphy%20second%20respt%20br%20oppn%20FINAL.pd
f [hereinafter BIO] (“the Fifth Circuit’s jurisdiction emanated from its ability to review
interlocutory decisions, § 1292(a)(1)”).

                                               3
     Case 4:19-cv-01106 Document 51 Filed on 10/18/19 in TXSD Page 4 of 9




would ultimately prevail. But such a finding, of course, would not have

resolved the merits. Rather, given the Fifth Circuit’s precedent, the

Panel would have been unable to issue a stay of execution without

making this finding concerning probability of ultimate success on the

merits. See id. The court of appeals affirmed Judge Lake’s decision and

issued its mandate on March 27.2 ECF No. 15. As was true of this

Court’s order, the Fifth Circuit’s order did not address the merits of the

claims raised in Murphy’s Complaint.3

       The day following the Fifth Circuit’s decision, on March 28, 2019,

Counsel filed a motion in the Supreme Court asking that Court to stay

Murphy’s execution pending the filing, consideration, and disposition of



       2
          Because this Court has not issued a final order on Murphy’s Complaint, it has never lost
jurisdiction over the Complaint. Even if that were not the case, jurisdiction would have returned
to this Court once mandate issued, and the subsequent filing of a petition for writ of certiorari
would not have divested the Court of jurisdiction. United States v. Sears, 411 F.3d 1240, 1242
(11th Cir. 2005); Price v. Dunn, No. 1:19-00057-KD-MU, 2019 WL 1578277, at *2 (S.D. Ala.
Apr. 11, 2019).
       3
         As indicated in their Brief in Opposition filed in the Supreme Court, the Defendants
agree. BIO at 20 (“the Fifth Circuit did not have before it, and did not pass upon, the merits of
Murphy’s claims—it was solely reviewing the propriety of the district court’s stay denial”).

                                                 4
     Case 4:19-cv-01106 Document 51 Filed on 10/18/19 in TXSD Page 5 of 9




a petition for a writ of certiorari. That same evening, the Supreme

Court issued an order preventing the State from “carry[ing] out

Murphy’s execution pending the timely filing and disposition of a

petition for a writ of certiorari.”4 Murphy v. Collier, 139 S. Ct. 1475

(2019). Implicit in the Court’s order was a determination Murphy had in

fact acted in a timely manner; and indeed, Justice Kavanaugh’s

concurring opinion expressly concluded Murphy’s action had been

timely for purposes of entitling him to the equitable relief of a stay of

execution.

       Four days later, recognizing he had been effectively reversed as to

his decision concerning timing but that he retained jurisdiction over the

underlying Complaint, the merits of which had yet to be addressed,

Judge Lake resumed proceedings on Murphy’s Complaint on April 1,




       4
          The Court would have allowed Murphy’s execution to proceed on March 28 had “the
State permit[ted] Murphy’s Buddhist spiritual advisor or another Buddhist reverend of the State’s
choosing to accompany Murphy in the execution chamber during the execution.” Murphy v.
Collier, 139 S. Ct. 1475 (2019). Given that choice, the State opted not to executed Murphy on
March 28, 2019.
                                                5
    Case 4:19-cv-01106 Document 51 Filed on 10/18/19 in TXSD Page 6 of 9




2019 by ordering the parties to confer as required by Rule 26(f), file a

joint discovery/case management plan, and appear before the Court for

a scheduling conference on April 18. ECF No. 16. In the case

management plan, Counsel listed the proceeding in the Supreme Court

as then pending. ECF No. 19. In the pretrial conference, Counsel

informed the Court Murphy’s petition for writ of certiorari was due on

June 25. ECF No. 33 at 9.

     Counsel timely filed the petition anticipated by the Supreme

Court’s March 28 order on June 25. Its filing did not divest the Court of

jurisdiction over Murphy’s Complaint. See supra n.2. The opinion which

it asks the Court to review is not one that addressed Murphy’s

Complaint; the opinion it asks the Court to review addresses only

Murphy’s request for a stay of execution. The Petition presents three

questions to the Court. The first relates exclusively to the timing of

Murphy’s request – i.e. the issue on which Murphy had been denied a

stay of execution by this Court and the court of appeals. With respect to


                                     6
    Case 4:19-cv-01106 Document 51 Filed on 10/18/19 in TXSD Page 7 of 9




this question, the Petition asks the Court to “grant certiorari,

summarily reverse the judgment of the court of appeals, and hold

Murphy’s application for a stay of execution was timely made.” The

remaining two questions presented by Murphy’s Petition do pertain to

the merits of the claims raised in his Complaint, but the Petition

acknowledges the record was not developed at the time Murphy filed his

Petition and with respect to these questions asks the Court to “hold this

Petition pending the completion of the ongoing section 1983 litigation in

the district court addressing the constitutional and statutory issues

raised by the TDCJ’s current policy.”

     After asking for and receiving two extensions, Defendants filed

their Brief in Opposition on September 27. In their Brief in Opposition,

Defendants have argued the Supreme Court is without jurisdiction to

grant certiorari on the second and third questions presented in

Murphy’s Petition because Murphy’s claims “are presently before the

district court.” BIO at 21.


                                     7
    Case 4:19-cv-01106 Document 51 Filed on 10/18/19 in TXSD Page 8 of 9




     In short, this Court had jurisdiction over Murphy’s Complaint

when it was filed and nothing that has subsequently happened,

including Murphy’s filing a petition for writ of certiorari, has done

anything to divest the Court of jurisdiction.

                         Respectfully submitted,

       /s/ David R. Dow                       /s/ Jeffrey R. Newberry
   _______________________                   _______________________
         David R. Dow                           Jeffrey R. Newberry
   Texas Bar No. 06064900                    Texas Bar No. 24060966
    University of Houston                      University of Houston
          Law Center                                 Law Center
      4604 Calhoun Rd.                            4604 Calhoun Rd.
  Houston, Texas 77204-6060                 Houston, Texas 77204-6060
      Tel. (713) 743-2171                       Tel. (713) 743-6843
      Fax (713) 743-2131                        Fax (713) 743-2131

              Counsel for Patrick Henry Murphy, Plaintiff




                                     8
    Case 4:19-cv-01106 Document 51 Filed on 10/18/19 in TXSD Page 9 of 9




                         Certificate of Service

      I certify that on October 18, 2019, I electronically filed the
foregoing pleading using the electronic case-filing system of the Court.
A notice of electronic filing was sent to:

     Leah O’Leary
     Amy Prasad
     Office of the Attorney General
     P.O. Box 12548 7th Fl.
     William P. Clements Building
     Austin, Texas 78711-2548
     Tel. 512-463-2080

                                               s/ Jeffrey R. Newberry
                                               ____________________
                                               Jeffrey R. Newberry




                                     9
